USCA4 Appeal: 22-1225      Doc: 20         Filed: 12/06/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-1225


        AMADU MOHAMED KOROMA,

                            Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                            Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Submitted: November 18, 2022                                 Decided: December 6, 2022


        Before GREGORY, Chief Judge, and NIEMEYER and KING, Circuit Judges.


        Petition denied by unpublished per curiam opinion.


        ON BRIEF: Buxton Reed Bailey, BUXTON R. BAILEY, P.C., Raleigh, North Carolina,
        for Petitioner. Brian M. Boynton, Principal Deputy Assistant Attorney General, Zoe
        Heller, Senior Litigation Counsel, Jonathan Robbins, Assistant Director, Office of
        Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-1225      Doc: 20         Filed: 12/06/2022     Pg: 2 of 2




        PER CURIAM:

               Amadu Mohamed Koroma, a native and citizen of Sierra Leone, petitions for review

        of an order of the Board of Immigration Appeals denying Koroma’s motion for

        reconsideration of the Board’s prior order dismissing Koroma’s appeal of the immigration

        judge’s decision pretermitting his application for cancellation of removal and ordering

        Koroma removed to Sierra Leone. Upon review of the record, we discern no abuse of

        discretion in the Board’s rationale for denying the underlying motion for reconsideration.

        See 8 C.F.R. § 1003.2(a) (2022); Mejia-Velasquez v. Garland, 26 F.4th 193, 205 (4th Cir.

        2022) (providing standard of review and explaining that the Board abuses its discretion

        only if it “acted arbitrarily, irrationally, or contrary to law” (internal quotation marks

        omitted)). Accordingly, we deny the petition for review for the reasons stated by the Board.

        See In re Koroma (B.I.A. Feb. 25, 2022). We dispense with oral argument because the

        facts and legal contentions are adequately presented in the materials before this court and

        argument would not aid the decisional process.

                                                                              PETITION DENIED




                                                     2